Exhibit 10.1  

 



 



 

SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT

 

Between

 

ROCK CREEK PHARMACEUTICALS, INC.,

 

as Issuer,

 

And

 

The Investors Set Forth on Schedule I hereto

 

Dated: January 28, 2015

 

 



 

 

 

 

This SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
entered into and effective as of January 28, 2015, between Rock Creek
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the several
investors set forth on Schedule I attached hereto (each, an “Investor” and
collectively, the “Investors”).

 

WHEREAS, certain of the Investors have previously entered into one or more
securities purchase and registration rights agreements with the Company (each, a
“Prior Agreement” and collectively, the “Prior Agreements”), whereby the Company
sold to such Investors, and such Investors purchased from the Company, among
other securities, one or more warrants (in each case, a “Prior Warrant” and
collectively, the “Prior Warrants”), to purchase shares (“Prior Warrant Shares”)
of the Company’s common stock, par value $0.0001 per share (“Common Stock”);

 

WHEREAS, the Company and the Investors desire that, upon the terms and
conditions set forth in this Agreement: (i) each Investor identified on Schedule
I attached hereto as owning Prior Warrants will exercise the Prior Warrants
indicated next to such Investor’s name in Column 1 of Schedule I, thereby
purchasing the related Prior Warrant Shares, at an amended exercise price of
$0.15 per share (the “Amended Exercise Price”), and the Company will issue to
such Investor its respective Prior Warrant Shares indicated in Column 2 of
Schedule 1; (ii) each Investor not otherwise exercising Prior Warrants to
purchase Prior Warrant Shares will purchase from the Company, and the Company
will issue and sell to such Investor, the number of shares of the Company’s
Common Stock set forth opposite such Investor’s name in Column 3 of Schedule I
attached hereto (the “Shares”), for a purchase price equal to $0.15 per share
(the “Purchase Price Per Share”); and (iii) each Investor will acquire from the
Company, and the Company will grant and issue to each Investor, a warrant,
substantially in the form attached hereto as Exhibit A (in each case, a
“Warrant” and collectively, the “Warrants”), to purchase the number of shares of
the Company’s Common Stock set forth opposite such Investor’s name in Column 7
of Schedule I attached hereto (in each case, the “Warrant Shares”), at an
initial exercise price of $0.15 per share; and

 

WHEREAS, each Investor will have registration rights with respect to, as
applicable, its Shares, its Warrant Shares, and its other Registrable Securities
(as defined herein) pursuant to the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Agreement to Sell and Purchase the Prior Warrant Shares, the
Shares, and the Warrants. At the Closing (as defined below), the Company will
sell to each Investor, and each Investor will purchase from the Company, upon
the terms and subject to the conditions hereinafter set forth, Prior Warrant
Shares, Shares, and Warrants in the amounts set forth opposite such Investor’s
name on Schedule I attached hereto and for the aggregate purchase price set
forth opposite such Investor’s name under the heading “Aggregate Purchase Price”
on Schedule I attached hereto. Effective as of the Closing Date (as defined
below), each Investor and the Company hereby acknowledge and agree that the
Prior Warrants indicated on Schedule I shall be deemed exercised as of the
Closing Date, the “Exercise Price” of the Prior Warrants shall be the Amended
Exercise Price, and this Agreement shall be in lieu of any “notice of exercise”
or similar document as may be required with respect to the exercise of the Prior
Warrants.

 



1

 



 

2.            Delivery of the Prior Warrant Shares, the Shares, and the Warrants
at Closing; Future Equity Participation.

 



(a)           The completion of the purchase, sale and issuance of the Prior
Warrant Shares, the Shares, and the Warrants (the “Closing”) shall occur on the
date of this Agreement or on such other date as the Company and each Investor
shall agree (the “Closing Date”), at the offices of the Company. At the Closing,
the Company shall issue to each Investor, as indicated on Schedule I attached
hereto: (i) one or more stock certificates, registered in such Investor’s name
and address as set forth on Schedule I attached hereto, representing the Prior
Warrant Shares and Shares (as applicable), and (ii) a Warrant issued in the name
of such Investor.

 

The Company’s obligation to issue Prior Warrant Shares, Shares, and a Warrant
(as applicable) to each Investor shall be subject to the following conditions,
any one or more of which may be waived by the Company: (i) receipt by the
Company of a wire transfer of immediately available funds to an account
designated in writing by the Company, in the full amount of the total purchase
price payable by such Investor for the Prior Warrant Shares, the Shares, and the
Warrant that such Investor is hereby agreeing to purchase, as set forth opposite
the name of such Investor under the heading “Aggregate Purchase Price” on
Schedule I attached hereto; and (ii) the accuracy, in all material respects, of
the representations and warranties made by such Investor and the fulfillment, in
all material respects, of those undertakings of such Investor to be fulfilled
prior to the Closing.

 

Each Investor’s obligation to purchase Prior Warrant Shares, Shares and a
Warrant (as applicable) shall be subject to the following conditions, any one or
more of which may be waived by an Investor (provided that no such waiver shall
be deemed given unless in writing and executed by such Investor): (i) receipt by
such Investor of a counter-signed copy of this Agreement executed by the
Company; (ii) receipt by such Investor of a copy of its Warrant; (iii) receipt
by such Investor of evidence of irrevocable instructions issued by the Company
to the Company’s transfer agent instructing the transfer agent to issue to such
Investor a stock certificate representing such Investor’s Prior Warrant Shares
and/or Shares (subject to full satisfaction of the conditions to Closing set
forth in this Section 2); and (iv) the accuracy, in all material respects, of
the representations and warranties made by the Company and the fulfillment, in
all material respects, of those undertakings of the Company to be fulfilled
prior to the Closing.

 

(b)           The Company shall not issue to an Investor any Shares or Warrant
Shares under this Agreement until such time when such shares proposed to be
issued, when aggregated with all other shares then owned beneficially (as
calculated pursuant to (i) Section 13(d) of the Securities Exchange Act of 1934
and Rule 13d-3 promulgated thereunder and (ii) the rules and regulations of the
NASDAQ Stock Market) by such Investor would not result in the beneficial
ownership by such Investor of more than 9.99% of the then issued and outstanding
shares of Common Stock (the “Ownership Cap”), without the prior written consent
of such Investor. The Ownership Cap shall be appropriately adjusted for any
stock dividend, stock split, reverse stock split or similar transaction.

 

3.            Representations, Warranties and Covenants of the Company. The
Company hereby represents and warrants to, and covenants with, each Investor as
follows as of the date of this Agreement and as of the Closing Date:

 

3.1            Organization. Each of the Company and its Subsidiaries (as
defined in Rule 405 under the Securities Act of 1933, as amended (the
“Securities Act”)) is duly organized and validly existing in good standing under
the laws of the jurisdiction of its organization. Each of the Company and its
Subsidiaries has full power and authority to own, operate and occupy its
properties and to conduct its business as presently conducted and is registered
or qualified to do business and in good standing in each jurisdiction in which
it owns or leases property or transacts business and where the failure to be so
qualified would have a material adverse effect upon the financial condition or
business, operations, assets or prospects of the Company and its Subsidiaries,
taken as a whole (a “Material Adverse Effect”).

 

2

 

  

3.2          Due Authorization. The Company has all requisite power and
authority to execute, deliver and perform its obligations under this Agreement
and the Warrants, and has taken all necessary corporate action to enter into and
perform this Agreement, to issue the Prior Warrant Shares and the Shares in
accordance with the terms of this Agreement, to enter into and perform the
Warrants, and to issue the Warrant Shares in accordance with the terms of the
Warrants. This Agreement has been, and upon the Closing in accordance with the
terms of this Agreement, the Warrants will be, duly authorized, validly executed
and delivered by the Company and constitute, or will constitute, legal, valid
and binding agreements of the Company enforceable against the Company in
accordance with their terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Upon their issuance in accordance with the terms of this Agreement and the Prior
Warrants (as applicable), the Shares and the Prior Warrant Shares will be duly
authorized, validly issued, fully paid and non-assessable, the Warrants will be
duly authorized and validly issued, and the Warrant Shares, upon exercise of the
Warrants in accordance with their terms, will be duly authorized.

 

3.3          Non-Contravention. Except as would not reasonably be expected to
have a Material Adverse Effect, the execution and delivery of this Agreement,
the issuance and sale of the Prior Warrant Shares, the Shares, and the Warrants
under this Agreement, the fulfillment of the terms of this Agreement and the
consummation of the transactions contemplated hereby will not (i) conflict with
or constitute a violation of, or default (with or without the giving of notice
or the passage of time or both) under, (A) any material bond, debenture, note or
other evidence of indebtedness, or under any material lease, indenture,
mortgage, deed of trust, loan agreement, joint venture or other agreement or
instrument to which the Company or any Subsidiary is a party or by which it or
any of its Subsidiaries or their respective properties are bound, (B) the
charter, by-laws or other organizational documents of the Company or any
Subsidiary, or (C) any law, administrative regulation, ordinance or order of any
court or governmental agency, arbitration panel or authority applicable to the
Company or any Subsidiary or their respective properties, or (ii) result in the
creation or imposition of any lien, encumbrance, claim, security interest or
restriction whatsoever upon any of the material properties or assets of the
Company or any Subsidiary or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness or any material indenture, mortgage,
deed of trust or any other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of the
property or assets of the Company or any Subsidiary is subject. No consent,
approval, authorization or other order of, or registration, qualification or
filing with, any regulatory body, administrative agency, self-regulatory
organization, stock exchange or market, or other governmental body in the United
States is required for the execution and delivery of this Agreement or the valid
issuance and sale of the Prior Warrant Shares, the Shares, and the Warrants
pursuant to this Agreement, other than such as have been or will be made or
obtained, and except for any securities filings required to be made under
federal or state securities laws.

 

3.4          SEC Filings. Since January 1, 2014, the Company and its
Subsidiaries have filed all reports, schedules, forms, statements and other
documents required to be filed by them with the Securities and Exchange
Commission (the “Commission”) pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (such reports,
including exhibits thereto and documents incorporated by reference therein,
collectively, the “SEC Documents”). To the best of the Company’s knowledge, as
of their respective filing dates, none of the SEC Documents contained an untrue
statement of material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light and circumstances under which they were made, not misleading, except to
the extent corrected by subsequently filed or furnished SEC Documents.

 

3

 

  

3.5          Absence of Certain Changes. Except as disclosed in the SEC
Documents or otherwise publicly disclosed by the Company, since January 1, 2014,
there has been no adverse change or adverse development in the business,
properties, assets, operations, financial condition, prospects, liabilities or
results of operations of the Company or its Subsidiaries which, to the knowledge
of the Company, would reasonably be expected to have a Material Adverse Effect.

 

3.6          Capitalization. As of January 26, 2015, the authorized capital
stock of the Company consists of (i) 314,800,000 shares of Common Stock, of
which 192,997,235 shares are issued and outstanding and 72,227,580 shares are
issuable and reserved for issuance pursuant to the Company’s stock option plans
or securities exercisable or exchangeable for, or convertible into, shares of
Common Stock, and (ii) 100,000 shares of preferred stock, of which as of the
date hereof, no shares are issued. All of such outstanding shares have been, or
upon issuance will be, validly issued, fully paid and nonassessable. Except as
disclosed in the SEC Documents, as of the date hereof, (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company, (ii)
other than the January 2015 Note and Warrant, there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iii) there are no outstanding securities of
the Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, and (iv)
the Company does not have any stock appreciation rights or “phantom stock” plans
or agreements or any similar plan or agreement. The Company disclosed in its SEC
Documents or has furnished to each Investor true and correct copies of the
Company’s Tenth Amended and Restated Certificate of Incorporation, as amended
and as in effect on the date hereof (the “Certificate of Incorporation”), and
the Company’s By-laws, as amended and as in effect on the date hereof (the
“By-laws”). For purposes hereof, the term “January 2015 Note and Warrant” means
the (i) a Convertible Promissory Note of the Company issued or issuable in
January 2015 payable to John J. McKeon in the original principal amount of
$350,000, convertible into shares of common stock at a conversion price of $1.00
per share (subject to adjustments for stock splits, reverse stock splits, and
the like), plus (ii) a Common Stock Purchase Warrant of like date thereof
granted to John J. McKeon and representing the right to purchase 350,000 shares
of Common Stock at an exercise price of $1.00 per share (subject to adjustments
for stock splits, reverse stock splits, and the like).

 

3.7          Registration of the Prior Warrant Shares.

 

(a)            Certain Prior Warrant Shares have been duly registered for resale
pursuant to registration statements on Form S-3 (the “Prior Registration
Statements”) filed pursuant to the Prior Agreements to the extent indicated on
Schedule I hereto.

 

4

 

  

(b)            The Prior Registration Statements have been declared effective by
the Commission, and no stop order relating thereto has been issued and, to the
Company’s knowledge, no such stop order has been threatened or proceeding to
issue such a stop order commenced.

 

(c)            As of the date of the filing of the Transaction 8-K, the
prospectuses contained in the Prior Registration Statements are current, no
amendment to such prospectuses is required by this Agreement, and such
prospectuses may be used by the Investors for resale of the Prior Warrant
Shares.

 

(d)            The Prior Warrant Shares are duly listed for trading on the
NASDAQ Capital Market (the “Principal Market”) upon issuance.

 

3.8          Broker. The Company has taken no action which would give rise to
any claim by any person for brokerage commissions, finder’s fees or similar
payments by the Company or any Investor relating to this Agreement or the
transactions contemplated hereby.

 

3.9          No Material Non-Public Information. The Company has not provided
any material non-public information to any Investor except for such information
as will be included in the Form 8-K to be filed pursuant to Section 4.15 hereof
(the “Transaction 8-K”).

 

3.10        Certain Proceedings. The Company is not the subject of a voluntary
bankruptcy or solvency action, has not made a general assignment for the benefit
of creditors, and has not taken any corporate action to authorize any of the
foregoing.

 

4.            Representations, Warranties and Covenants of the Investors. Each
Investor severally for itself, and not jointly with the other Investors,
represents and warrants to, and covenants with the Company as follows as of the
date of this Agreement and as of the Closing Date:

 

4.1           Due Authorization; Organization. Such Investor has all requisite
power, authority and capacity to execute, deliver and perform its obligations
under this Agreement, and has taken all necessary corporate, company,
partnership or individual action, as the case may be, to enter and perform this
Agreement. This Agreement has been duly authorized and validly executed and
delivered by such Investor and constitutes a legal, valid and binding agreement
of such Investor enforceable against such Investor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

4.2           Non-Contravention. The execution and delivery of this Agreement,
the purchase of Prior Warrant Shares, Shares, and a Warrant (as applicable)
under this Agreement, the fulfillment of the terms of this Agreement and the
consummation of the transactions contemplated hereby will not (i) conflict with
or constitute a violation of, or default (with or without the giving of notice
or the passage of time or both) under, (A) any material bond, debenture, note or
other evidence of indebtedness, or under any material lease, indenture,
mortgage, deed of trust, loan agreement, joint venture or other agreement or
instrument to which such Investor is a party, (B) the charter, by-laws or other
organizational documents of such Investor, as applicable, or (C) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to such Investor or its
property, or (ii) result in the creation or imposition of any lien, encumbrance,
claim, security interest or restriction whatsoever upon any of the material
properties or assets of such Investor or an acceleration of indebtedness
pursuant to any obligation, agreement or condition contained in any material
bond, debenture, note or any other evidence of indebtedness or any material
indenture, mortgage, deed of trust or any other agreement or instrument to which
such Investor is a party or by which such Investor is bound or to which any of
the property or assets of such Investor is subject. No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, self-regulatory organization, stock
exchange or market, or other governmental body in the United States is required
for the execution and delivery of this Agreement and the purchase of Prior
Warrant Shares, Shares, and a Warrant (as applicable) by such Investor, other
than such as have been made or obtained.

 

5

 

 

4.3           Private Placement. Such Investor represents and warrants to, and
covenants with, the Company that such Investor is acquiring Prior Warrant
Shares, Shares, and a Warrant (as applicable) for its own account for investment
only and with no present intention of distributing any Prior Warrant Shares,
Shares, Warrant, or Warrant Shares in violation of the applicable securities
laws, or pursuant to any arrangement or understanding with any other persons
regarding the distribution of any Prior Warrant Shares, Shares, Warrant, or
Warrant Shares. Such Investor has been advised and understands that none of the
Shares, the Warrant, or the Warrant Shares have been registered under the
Securities Act or under the “blue sky” or similar laws of any jurisdiction and
that they may be resold only if registered pursuant to the provisions of the
Securities Act and such other laws, if applicable, or, subject to the terms and
conditions of this Agreement, if an exemption from registration is available.
Such Investor has been advised and understands that the Company, in issuing the
Prior Warrant Shares, the Shares, and the Warrants, is relying upon, among other
things, the representations and warranties of such Investor herein in concluding
that such issuance is a “private offering” and is exempt from the registration
provisions of the Securities Act.

 

4.4           Certain Trading Activities. Neither such Investor nor any of its
affiliates has directly or indirectly, nor has any person acting on behalf of or
pursuant to any understanding with such Investor, engaged in any purchase or
sale of Common Stock (including, without limitation, any Short Sales (as defined
below) involving the Company’s securities) since the date that such Investor
first became aware of the transactions contemplated hereby. For the purposes of
this Section 4.4, “Short Sales” include, without limitation, all “short sales”
as defined in Rule 200 of Regulation SHO adopted under the Exchange Act and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales and other transactions through non-US broker-dealers or
foreign regulated brokers having the effect of hedging the securities of the
Company or the investment contemplated under this Agreement. Such Investor
covenants that neither it, nor any person acting on its behalf or pursuant to
any understanding with it, will engage in any transaction in the securities of
the Company (including short sales) prior to the filing of a Current Report on
Form 8-K, Annual Report on Form 10-K, press release, or other applicable
Exchange Act report reporting this transaction.

 

4.5           No Advice. Such Investor understands that nothing in this
Agreement or any other materials presented to such Investor in connection with
the purchase and sale of the Prior Warrant Shares, the Shares, and the Warrants
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of Prior Warrant
Shares, Shares, and a Warrant (as applicable).

 

6

 

 

4.6           Accredited Investor; Big Boy. Such Investor is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D under the
Securities Act and is able to bear the risk of its investment in the Prior
Warrant Shares, the Shares, the Warrant, and the Warrant Shares. Such Investor
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the purchase of the Prior Warrant
Shares, the Shares, the Warrant, and the Warrant Shares. Such Investor
acknowledges that it does not have any material non-public information relating
to the Company. Such Investor further acknowledges that the Company and its
agents, officers, directors and affiliates possess material non-public
information not known to such Investor regarding or relating to the Company
and/or the securities being offered hereby, including, but not limited to,
information concerning the business, financial condition, results of operations,
legal matters associated with ongoing or past litigation matters,
investigations, the Company’s corporate transition matters (including
transactions related to the corporate transition matters and amounts that become
payable by the Company), prospects and other plans of the Company. Such Investor
acknowledges that any material non-public information may be indicative of a
value of the securities being offered hereby that is substantially less than the
purchase price paid by such Investor, or may be otherwise adverse to such
Investor, and such material non-public information, if known to such Investor,
could be material to such Investor’s decision to acquire the securities being
offered hereby. Accordingly, such Investor understands and accepts that there is
an information disparity between such Investor and the Company, confirms that
the Company is not obligated to disclose, and consistent with such Investor’s
instructions, has not disclosed, material non-public information to such
Investor, and acknowledges and agrees that the Company has no liability arising
from such non-disclosure. Such Investor acknowledges that neither the Company
nor any of its agents, officers, directors, or affiliates has delivered any
information or made any representations to such Investor, except as expressly
set forth herein.

 

4.7           Limited Representations. Such Investor and its advisors, if any,
have been furnished with all materials relating to the business, finances and
operations of the Company and its Subsidiaries and all materials relating to the
offer and sale of the Prior Warrant Shares, the Shares, the Warrants, and the
Warrant Shares, in each case that have been requested by such Investor. Such
Investor and its advisors, if any, have been afforded the opportunity to ask
such questions of the Company as they deem appropriate for purposes of the
investment contemplated hereby. Such Investor acknowledges and agrees that the
most recent disclosure of the Company’s results is for the three and nine month
periods ended on, and the most recent disclosure of the Company’s financial
condition is at, September 30, 2014, as reported on the Company’s Quarterly
Report on Form 10-Q, filed with the Commission on November 10, 2014, and that,
except as disclosed in the SEC Documents, no information more recent than such
date has been provided to or requested by such Investor as to the Company’s
results, operations, financial condition, business or prospects. Such Investor
understands that its purchase of Prior Warrant Shares, Shares, a Warrant, and
Warrant Shares (as applicable) involves a high degree of risk and that it may
lose its entire investment in the Prior Warrant Shares, Shares, Warrant, and
Warrant Shares (as applicable), and such Investor further acknowledges and
agrees that it can afford to do so without material adverse consequences to its
financial condition. Such Investor is not relying on, and does not have, any
information provided by the Company and its Subsidiaries, except to the extent
provided in Section 3 herein.

 

4.8           No Recommendation. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Prior Warrant Shares,
the Shares, the Warrants, or the Warrant Shares or the fairness or suitability
of an investment in the Prior Warrant Shares, the Shares, the Warrants, or the
Warrant Shares nor have such authorities passed upon or endorsed the merits
thereof.

 

4.9           Restrictive Legends. The Company shall issue a Warrant and
certificates for Prior Warrant Shares, Shares, and Warrant Shares (as
applicable) to such Investor with the legends described in Section 6 below. Such
Investor covenants that, in connection with any transfer of any Prior Warrant
Shares, Shares, or Warrant Shares pursuant to the Prior Registration Statements
or the registration statement contemplated by Section 5 hereof, as applicable,
including the prospectuses contained therein, such Investor will comply with the
applicable prospectus delivery requirements of the Securities Act, provided that
copies of a current prospectus relating to such effective registration
statements are available to such Investor.

 

7

 

 

4.10         Residence. Such Investor is a resident of, or is organized under
the laws of, the jurisdiction set forth below such Investor’s name on Schedule I
attached hereto.

 

4.11         No Market. Such Investor understands that the Prior Warrant Shares
and the Shares are and, upon exercise of the Warrants, the Warrant Shares will
be restricted securities, that there is no public trading market for the
Warrants and that none is expected to develop, and that the Prior Warrant
Shares, the Shares, the Warrants, and the Warrant Shares must be held
indefinitely unless and until the resale of such Prior Warrant Shares, Shares,
Warrants, or Warrant Shares is registered under the Securities Act or subject to
the terms and conditions of this Agreement and the applicable securities laws,
an exemption from registration is available. Such Investor has been advised or
is aware of the provisions of Rule 144 promulgated under the Securities Act.

 

4.12         No Commissions. Such Investor has taken no action which would give
rise to any claim by any person for brokerage commissions, finder’s fees or
similar payments by the Company or any Investor relating to this Agreement or
the transactions contemplated hereby.

 

4.13          Transactional Exemption. Such Investor understands that the Prior
Warrant Shares, the Shares, the Warrants, and the Warrant Shares are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Investor set forth herein
in order to determine the applicability of such exemptions and the suitability
of such Investor to acquire Prior Warrant Shares, Shares, a Warrant, and Warrant
Shares (as applicable).

 

4.14.         Investor Undertaking. Such Investor understands that (i) none of
the Shares, the Warrant, or the Warrant Shares may be offered for sale, sold,
assigned or transferred unless (A) subsequently registered under the Securities
Act, (B) such Investor shall have delivered to the Company (if requested by the
Company) an opinion of counsel to such Investor, in a form reasonably acceptable
to the Company, to the effect that such Shares, Warrant, or Warrant Shares, as
applicable, to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such
Investor provides the Company with reasonable assurance that such Shares,
Warrant, or Warrant Shares, as applicable, can be sold, assigned or transferred
pursuant to Rule 144 or Rule 144A promulgated under the Securities Act (or a
successor rule thereto) (collectively, “Rule 144”); and (ii) any sale of the
Shares, the Warrant, or the Warrant Shares, as applicable, made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144, and further,
if Rule 144 is not applicable, any resale of such Shares, Warrant, or Warrant
Shares, as applicable, under circumstances in which the seller (or the Person
(as defined below) through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the Commission promulgated thereunder.

 

4.15         Disclosure of Transactions. On or before 5:30 p.m., New York time,
on the second (2nd) business day following the date of this Agreement, the
Company shall file a Current Report on Form 8-K (or other form permitted under
the federal securities law) disclosing the material terms and conditions of the
transactions contemplated by this Agreement and the Warrants, in compliance with
the requirements of Form 8-K (or such other form).

 

8

 

 

5.           Registration Rights.

 

5.1           Certain Definitions.

 

“Holder” and “Holders” shall include each Investor and any transferee or
transferees of Registrable Securities to whom the registration rights conferred
by this Agreement have been transferred in compliance with this Agreement.

 

The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Securities” shall mean: (i) the Prior Warrant Shares, Shares and
the Warrant Shares issued or issuable to each Holder (A) with respect to the
Warrant Shares, upon exercise of the Warrants, (B) upon any distribution with
respect to, or any exchange for or any replacement of, such Prior Warrant
Shares, Shares or Warrants, or (C) upon any conversion, exercise or exchange of
any securities issued in connection with any such distribution, exchange or
replacement; (ii) securities issued or issuable upon any stock split, stock
dividend, recapitalization or similar event with respect to the foregoing; and
(iii) any other security issued as a dividend or other distribution with respect
to, in exchange for or in replacement of the securities referred to in the
preceding clauses, except that any such Shares, Warrant Shares, or other
securities shall cease to be Registrable Securities when and to the extent (Y)
they have been sold to the public or (Z) they may be sold by the Holder thereof
without restriction pursuant to Rule 144 or pursuant to a Prior Registration
Statement.

 

“Registration Expenses” shall mean all expenses to be incurred by the Company in
connection with each Holder’s registration rights under this Agreement,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company, and blue sky fees
and expenses, reasonable fees and disbursements of counsel to Holders (using a
single counsel selected by a majority in interest of the Holders) (provided that
the amount of any reimbursement of the reasonable fees and disbursements of
counsel to Holders shall not exceed $10,000 in the aggregate) for a review of
the Registration Statement (as defined below) and related documents, and the
expense of any special audits incident to or required by any such registration
(but excluding the compensation of regular employees of the Company, which shall
be paid in any event by the Company).

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and transfer taxes applicable to the sale of Registrable Securities and all fees
and disbursements of counsel for Holders not included within “Registration
Expenses.”

 

5.2          Registration Requirements. The Company shall use its reasonable
best efforts to effect the registration of the resale of the Registrable
Securities (including, without limitation, the execution of an undertaking to
file post-effective amendments, appropriate qualification under applicable blue
sky or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act) as would permit or facilitate the
resale of all the Registrable Securities in the manner (including manner of
sale) and in all states reasonably requested by the Holder. Such reasonable best
efforts by the Company shall include, without limitation, the following:

 

9

 

 

 

(a)           The Company shall, as expeditiously as possible:

 

(i)           But in any event within 45 days of the Closing, prepare and file a
registration statement with the Commission pursuant to Rule 415 under the
Securities Act on Form S-3 under the Securities Act (or in the event that the
Company is ineligible to use such form, such other form as the Company is
eligible to use under the Securities Act provided that such other form shall be
converted into a Form S-3 promptly after Form S-3 becomes available to the
Company) covering resales by the Holders as selling stockholders (not
underwriters) of the Shares and the Warrant Shares issuable upon full exercise
of the Warrants (the “Registration Statement”). The Company shall use its
reasonable best efforts to cause such Registration Statement and other filings
to be declared effective as soon as possible, and in any event prior to 135 days
(or, if the Commission elects to review the Registration Statement, 195 days)
following the Closing. The Company, in its sole discretion, may elect to include
for offer and sale securities in addition to the Registrable Securities in the
Registration Statement. By 5:30 p.m. (New York time) on the business day
immediately following the effective date of the Registration Statement, the
Company shall file with the Commission in accordance with Rule 424(b) under the
Securities Act the final prospectus to be used in connection with sales pursuant
to the Registration Statement (whether or not such a prospectus is technically
required by such rule).

 

(ii)          Without limiting the foregoing, the Company will promptly respond
to all Commission comments, inquiries and requests, and shall request
acceleration of effectiveness of the Registration Statement at the earliest
possible date. The Company shall provide the Holders reasonable opportunity to
review the portions of any such Registration Statement or amendment or
supplement thereto containing disclosure regarding the Holders prior to filing.

 

(iii)         Prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
with such Registration Statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement and notify the Holders of the
filing and effectiveness of such Registration Statement and any amendments or
supplements.

 

(iv)        Furnish or otherwise make available to each Holder copies of a
current prospectus included in the Registration Statement conforming with the
requirements of the Securities Act, copies of the Registration Statement, any
amendment or supplement thereto and any documents incorporated by reference
therein and such other documents as such Holder may reasonably require in order
to facilitate the disposition of Registrable Securities owned by such Holder.

 

(v)           Register and qualify the securities covered by the Registration
Statement under the securities or “blue sky” laws of all domestic jurisdictions,
to the extent required; provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.

 

(vi)          Notify each Holder immediately of the happening of any event (but
not the substance or details of any such event unless specifically requested by
a Holder) as a result of which the prospectus (including any supplements thereto
or thereof) included in such Registration Statement, as then in effect, includes
an untrue statement of material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and use its reasonable best efforts
to promptly update and/or correct such prospectus.

 

(vii)         Notify each Holder immediately of the issuance by the Commission
or any state securities commission or agency of any stop order suspending the
effectiveness of the Registration Statement or the threat or initiation of any
proceedings for that purpose. The Company shall use its reasonable best efforts
to prevent the issuance of any stop order and, if any stop order is issued, to
obtain the lifting thereof at the earliest possible time.

 

10

 

  

(viii)        Upon request, permit counsel to the Holders to review the
Registration Statement and all amendments and supplements thereto within a
reasonable period of time (but not less than two (2) full days on which there is
trading on the Principal Market or such other market or exchange on which the
Common Stock is then principally traded) prior to each filing and will not
request acceleration of the Registration Statement without prior notice to such
counsel; provided, however, that the Company will not be obligated to comply
with this Section 5.2(a)(viii) if compliance would cause the Company to fail to
comply with any other provisions hereunder.

 

(ix)           Qualify the Registrable Securities covered by such Registration
Statement for listing on the Principal Market or the principal securities
exchange and/or market on which the Common Stock is then listed, including the
preparation and filing of any required filings with such principal market or
exchange.

 

(b)          In the event that the Registration Statement has been declared
effective by the Commission and, afterwards, any Holder’s ability to sell
Registrable Securities registered for resale under the Registration Statement is
suspended for more than (i) 45 days in any 90 day period or (ii) 90 days in any
calendar year, including without limitation by reason of any suspension or stop
order with respect to the Registration Statement or the fact that an event has
occurred as a result of which the prospectus (including any supplements thereto)
included in the Registration Statement then in effect includes an untrue
statement of material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, then the Company shall take such
action as may be necessary to amend or supplement the Registration Statement or
the prospectus (including any supplements thereto) included in the Registration
Statement, such that the Registration Statement or the prospectus, as so
amended, shall not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements not misleading.

 

(c)          If the Holder(s) intend to distribute the Registrable Securities by
means of an underwriting, the Holder(s) shall so advise the Company. Any such
underwriting may only be administered by nationally or regionally recognized
investment bankers reasonably satisfactory to the Company.

 

(d)          Subject to Section 5.2(c) above, the Company shall enter into such
customary agreements (including an underwriting agreement containing such
representations and warranties by the Company and such other terms and
provisions, as are customarily contained in underwriting agreements for
comparable offerings and are reasonably satisfactory to the Company) and take
all such other actions as the Holder or the underwriters participating in such
offering and sale may reasonably request in order to expedite or facilitate such
offering and sale other than such actions which are disruptive to the Company or
require significant management availability.

 

(e)          The Company shall make available for inspection by the Holders,
representative(s) of all the Holders together, any underwriter participating in
any disposition pursuant to the Registration Statement, and any attorney or
accountant retained by any Holder or underwriter, all financial and other
records customary for purposes of the Holders’ due diligence examination of the
Company and review of the Registration Statement, all documents filed with the
Commission subsequent to the Closing, and pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, underwriter, attorney or accountant in connection with the
Registration Statement, provided that such parties agree to keep such
information confidential. Notwithstanding the foregoing, the foregoing right
shall not extend to any Holder (i) who is not a financial investor or entity or
(ii) who, itself or through any affiliate, has any strategic business interest
that would reasonably be expected to be in conflict with any business of the
Company or its Subsidiaries.

 

11

 

  

(f)            The Company may suspend the use of any prospectus used in
connection with the Registration Statement only in the event, and for such
period of time as, (i) such a suspension is required by the rules and
regulations of the Commission or (ii) it is determined in good faith by the
Board of Directors of the Company that because of valid business reasons (not
including the avoidance of the Company’s obligations hereunder), it is in the
best interests of the Company to suspend such use, and prior to suspending such
use in accordance with this clause (f)(ii) the Company provides the Holders with
written notice of such suspension, which notice need not specify the nature of
the event giving rise to such suspension. The Company will use reasonable best
efforts to cause such suspension to terminate at the earliest possible date.

 

(g)          The Company shall prepare and file with the Commission such
amendments (including post-effective amendments) and supplements to the
Registration Statement and the prospectus used in connection with the
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep the
Registration Statement effective at all times during the Registration Period (as
defined below), and, during such period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by the Registration Statement. In the case of amendments and
supplements to the Registration Statement which are required to be filed
pursuant to this Agreement (including pursuant to this Section 5.2(g)) by reason
of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into the Registration Statement, if applicable, or
shall file such amendments or supplements with the Commission on the same day on
which the Exchange Act report is filed which created the requirement for the
Company to amend or supplement the Registration Statement.

 

(h)          Each Holder agrees by its acquisition of the Registrable Securities
that, upon receipt of a notice from the Company of the occurrence of any event
of the kind described in Sections 5.2(a)(vi) or 5.2(a)(vii), and upon notice of
any suspension under Section 5.2(f), such Holder will forthwith discontinue
disposition of such Registrable Securities under the Registration Statement
until such Holder’s receipt of the copies of the supplemented prospectus and/or
amendment to the Registration Statement contemplated by this Section 5.2, or
until it is advised in writing by the Company that the use of the applicable
prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such prospectus or the Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

 

(i)           If requested by a Holder, the Company shall (i) as soon as
practicable, incorporate in a prospectus supplement or post-effective amendment
such information as a Holder reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering,
(ii) as soon as practicable, make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment, and
(iii) as soon as practicable, supplement or make amendments to the Registration
Statement if reasonably requested by a Holder holding any Registrable
Securities.

 

12

 

 

5.3         Expenses of Registration. All Registration Expenses in connection
with any registration, qualification or compliance with registration pursuant to
this Agreement shall be borne by the Company, and all Selling Expenses of a
Holder shall be borne by such Holder.

 

5.4          Registration on Form S-3. The Company shall use its reasonable best
efforts to remain qualified for registration on Form S-3 or any comparable or
successor form or forms, or in the event that the Company is ineligible to use
such form, such form as the Company is eligible to use under the Securities Act,
provided that if such other form is used, the Company shall convert such other
form to a Form S-3 promptly after the Company becomes so eligible, provided that
the Company shall maintain the effectiveness of the Registration Statement then
in effect until such time as the Registration Statement covering the Registrable
Securities has been declared effective by the Commission.

 

5.5          Registration Period. In the case of the registration effected by
the Company pursuant to this Agreement, the Company shall keep such registration
effective from the date on which the Registration Statement initially became
effective until the earlier of (i) the date on which all the Holders have
completed the sales or distributions described in the Registration Statement
relating to the Registrable Securities registered for resale thereunder, or (ii)
until such Registrable Securities may be sold by the Holders without restriction
pursuant to Rule 144 (or any successor thereto) (provided that the Company’s
transfer agent has accepted an instruction from the Company to such effect) (the
“Registration Period”). Thereafter, the Company shall be entitled to withdraw
such Registration Statement and the Holders shall have no further right to offer
or sell any of the Registrable Securities registered for resale thereon pursuant
to the Registration Statement (or any prospectus relating thereto).

 

5.6          Indemnification.

 

(a)          Company Indemnity. The Company will indemnify and hold harmless
each Holder, each of its officers, directors, agents and partners, and each
person controlling each of the foregoing, within the meaning of Section 15 of
the Securities Act and the rules and regulations thereunder with respect to
which registration, qualification or compliance has been effected pursuant to
this Agreement, and each underwriter, if any, and each person who controls,
within the meaning of Section 15 of the Securities Act and the rules and
regulations thereunder, any underwriter, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
material breach of this Agreement (including any representation herein) or any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular or other document (including any related
registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made, or any violation by the Company of the
Securities Act or any state securities law or in either case, any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance, and will reimburse each Holder, each of its
officers, directors, agents and partners, and each person controlling each of
the foregoing, each such underwriter and each person who controls any such
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, provided that the Company will not be liable in any such
case to a Holder to the extent that any such claim, loss, damage, liability or
expense arises out of or is based (i) on any untrue statement or omission based
upon written information furnished to the Company by a Holder or the underwriter
(if any) therefor, (ii) the failure of a Holder to deliver at or prior to the
written confirmation of sale, the most recent prospectus, as amended or
supplemented, or (iii) the failure of a Holder otherwise to comply with this
Agreement. The indemnity agreement contained in this Section 5.6(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company
(which consent will not be unreasonably withheld).

 

13

 

  

(b)          Holder Indemnity. Each Holder will, severally and not jointly, if
Registrable Securities held by it are included in the securities as to which
such registration, qualification or compliance is being effected, indemnify and
hold harmless the Company, each of its directors, officers, agents and partners,
and each underwriter, if any, of the Company’s securities covered by such a
registration statement, each person who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act and the rules and
regulations thereunder, each other Holder (if any), and each of their officers,
directors and partners, and each person controlling such other Holder(s) against
all claims, losses, damages and liabilities (or actions in respect thereof)
arising out of or based on any material breach of this Agreement by Holder
(including any representation herein) or any untrue statement (or alleged untrue
statement) of a material fact contained in any such registration statement,
prospectus, offering circular or other document, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make a statement therein not misleading in light of the
circumstances under which it was made, and will reimburse the Company and such
other Holder(s) and their directors, officers and partners, underwriters or
control persons for any legal or any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder and stated to be specifically for use
therein, and provided that the maximum amount for which such Holder shall be
liable under this indemnity shall not exceed the net proceeds received by such
Holder from the sale of the Registrable Securities pursuant to the registration
statement in question. The indemnity agreement contained in this Section 5.6(b)
shall not apply to amounts paid in settlement of any such claims, losses,
damages or liabilities if such settlement is effected without the consent of
such Holder (which consent shall not be unreasonably withheld).

 

(c)          Procedure. Each party entitled to indemnification under this
Section 5.6 (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim in any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not be unreasonably withheld), and the Indemnified Party
may participate in such defense at its own expense, and provided further that
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 5.6 except
to the extent that the Indemnifying Party is materially and adversely affected
by such failure to provide notice. No Indemnifying Party, in the defense of any
such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation. Each Indemnified Party shall furnish such
non-privileged information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.

 

14

 

  

5.7          Contribution. If the indemnification provided for in Section 5.6 is
unavailable to the Indemnified Parties in respect of any losses, claims, damages
or liabilities referred to herein (other than by reason of the exceptions
provided herein), then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities as
between the Company, on the one hand, and any Holder, on the other, in such
proportion as is appropriate to reflect the relative fault of the Company and of
such Holder in connection with the statements or omissions which resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative fault of the Company, on the one hand,
and of any Holder, on the other, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or by such Holder.

 

In no event shall the obligation of any Indemnifying Party to contribute under
this Section 5.7 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Sections 5.6(a) or 5.6(b) hereof had been available under the
circumstances.

 

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5.7 were determined by pro rata allocation
(even if the Holders or the underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraphs.
The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages and liabilities referred to in the immediately preceding
paragraphs shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this section, no Holder or underwriter shall
be required to contribute any amount in excess of: (i) in the case of any
Holder, the net proceeds received by such Holder from the sale of Registrable
Securities pursuant to the registration statement in question, or (ii) in the
case of an underwriter, the amount by which the total price at which the
Registrable Securities purchased by it and distributed to the public were
offered to the public exceeds, in any such case, the amount of any damages that
such underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

5.8          Survival. The indemnity and contribution agreements contained in
Sections 5.6 and 5.7 and the representations and warranties of the Company
referred to in Section 5.2(d) shall remain operative and in full force and
effect regardless of (i) any termination of this Agreement or any underwriting
agreement, (ii) any investigation made by or on behalf of any Indemnified Party
or by or on behalf of the Company, and (iii) the consummation of the sale or
successive resales of the Registrable Securities.

 

5.9          Information by Holders. Each Holder shall promptly furnish to the
Company such information regarding such Holder and the distribution and/or sale
proposed by such Holder as the Company may from time to time reasonably request
in writing in connection with any registration, qualification or compliance
referred to in this Agreement, and the Company may exclude from such
registration the Registrable Securities of any Holder who unreasonably fails to
furnish such information within a reasonable time after receiving such request.
The intended method or methods of disposition and/or sale of such securities as
so provided by such purchaser shall be included without alteration in the
Registration Statement covering the Registrable Securities and shall not be
changed without written consent of such Holder. Each Holder agrees that, other
than ordinary course brokerage arrangements, in the event it enters into any
arrangement with a broker dealer for the sale of any Registrable Securities
through a block trade, special offering, exchange distribution or secondary
distribution or a purchase by a broker or dealer, such Holder shall promptly
deliver to the Company in writing all applicable information required in order
for the Company to be able to timely file a supplement to the prospectus
pursuant to Rule 424(b), or take any other action, under the Securities Act, to
the extent that such supplement or other action is legally required. Such
information shall include a description of (i) the name of such Holder and of
the participating broker dealer(s), (ii) the number of Registrable Securities
involved, (iii) the price at which such Registrable Securities were or are to be
sold, and (iv) the commissions paid or to be paid or discounts or concessions
allowed or to be allowed to such broker dealer(s), where applicable.

 

15

 

 

6.            Stock Legend.

 

6.1          Upon payment therefor as provided in this Agreement and/or the
Warrant (as applicable), the Company will issue to each Investor, in the name of
such Investor, the Prior Warrant Shares, the Shares, and the Warrant Shares
purchased by such Investor. Any certificate representing the Prior Warrant
Shares or the Shares shall be stamped or otherwise imprinted with a legend in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND AFTER
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR THAT THE
PROSPECTUS DELIVERY REQUIREMENTS HAVE BEEN MET.

 

Any certificate representing the Warrant Shares issued by the Company shall also
be stamped or otherwise imprinted with a legend in substantially the following
form:

 

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE RIGHTS AND OBLIGATIONS SET
FORTH IN A SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT, DATED AS OF
JANUARY 28, 2015, BY AND BETWEEN ROCK CREEK PHARMACEUTICALS, INC. AND THE
SEVERAL INVESTORS PARTY THERETO AS SUCH MAY BE AMENDED FROM TIME TO TIME.

 

The Warrants shall be imprinted with the legends set forth in the form of
Warrant attached hereto as Exhibit A.

 

The Company agrees to issue the Shares, the Prior Warrant Shares issued upon
exercise of the Prior Warrants, and the Warrant Shares issued upon exercise of
the Warrants, as applicable, without the legends set forth above at such time as
the Holder thereof is (i) permitted to transfer such Shares, Prior Warrant
Shares, or Warrant Shares, as applicable, without restriction pursuant to Rule
144 under the Securities Act, and upon such transfer or (ii) at such time such
securities have been registered for resale under the Securities Act, upon such
resale, and subject to the undertakings in Section 4.14 hereof by the Investors.

 

16

 

 

7.            Use of Proceeds. The proceeds from the sale of Shares and Warrant
Shares pursuant to this Agreement shall be used for general corporate purposes.

 

8.           Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Investors herein shall survive the execution of this Agreement, the delivery
to the Investors of the Prior Warrant Shares, the Shares, and the Warrants being
purchased, and the payment therefor.

 

9.            Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (i) if within the domestic United
States, by first-class registered or certified mail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (ii) if
delivered from outside the United States, by International Federal Express or
facsimile, and shall be deemed given (A) if delivered by first-class registered
or certified mail domestic, three business days after so mailed, (B) if
delivered by nationally recognized overnight carrier, one business day after so
mailed, (C) if delivered by International Federal Express, two business days
after so mailed, and (D) if delivered by facsimile, upon electric confirmation
of receipt, and shall be delivered as addressed as follows:

 

(a)            if to the Company, to:

 

Rock Creek Pharmaceuticals, Inc.

2040 Whitfield Avenue, Suite 300

Sarasota, Florida 34243

Telephone: (844) 727-0727

Facsimile: ____________________

Attention: Chief Financial Officer

 

with copies to:

 

Foley & Lardner LLP

Attn: Curt P. Creely, Esq.

100 N. Tampa Street, Suite 2700

Tampa, Florida 33602

Telephone: (813) 225-4122

Facsimile: (813) 221-4210

 

(b)            if to an Investor, at its address set forth under its name on
Schedule I attached hereto, or at such other address or addresses as may have
been furnished to the Company in writing.

 

10.          Changes; Waivers. This Agreement may not be modified or amended
except pursuant to an instrument in writing signed by the Company and the
Investors holding at least sixty-six percent (66%) of the total number of Prior
Warrant Shares and Shares issued pursuant to this Agreement. In addition, no
provision of this Agreement may be waived by the Investors or by any Investor
without the consent of Investors holding at least sixty-six percent (66%) of the
total number of Prior Warrant Shares and Shares issued pursuant to this
Agreement.

 

11.          Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

12.          Severability. In the event that any provision contained in this
Agreement is found by a court of competent jurisdiction to be invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

17

 

 

13.          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.

 

14.          Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, and any and
all other written or oral agreements relating to such subject matter are
expressly cancelled.

 

15.          Finders Fees. Neither the Company nor any Investor nor any
affiliate thereof has incurred any obligation which will result in the
obligation of another party to pay any finder’s fee or commission in connection
with this transaction.

 

16.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

 

17.          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of the Company and
the Investors. No Investor shall assign any rights or obligations under this
Agreement, other than, solely with respect to any Prior Warrant Shares, Shares,
Warrants, or Warrant Shares transferred in accordance with this Agreement,
including the legends described herein, to any permitted transferee of such
Prior Warrant Shares, Shares, Warrants, or Warrant Shares, provided, however,
that no such assignment shall relieve any Investor of its obligations under this
Agreement.

 

18.          Expenses. The Company and each Investor shall bear its own expenses
in connection with the preparation and negotiation of this Agreement.

 

19.          Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement. Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement, and the Company acknowledges that the Investors are not acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Investor confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. Each Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose.

 

20.          Pronouns. All pronouns or any variations thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person, persons, entity or entities may require.

 

18

 

 

21.          Press Release. The Company shall not use any Investor’s name in any
press release issued by the Company related to this Agreement or the
transactions contemplated hereby, without the consent of such Investor.

 

[Signature pages follow.]

 

19

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  ROCK CREEK PHARMACEUTICALS, INC.         By: /s/ Michael J. Mullan   Name:
Michael J. Mullan   Title: Chief Executive Officer

  

 

 

 

INVESTOR COUNTERPART SIGNATURE PAGE

TO THE SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

    Feehan Partners, LP   Name of Investor       By: /s/ Robert W. Scannell  
Name: Robert W. Scannell   Title: General Partner         Investment Amount:
        $45,023.90

  

 

 

 

INVESTOR COUNTERPART SIGNATURE PAGE

TO THE SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  /s/ Francis J. Conway   Name of Investor:  Francis J. Conway       Investment
Amount:         $100,000

  

 

 

 

INVESTOR COUNTERPART SIGNATURE PAGE

TO THE SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

    Talkot Fund, L.P.   Name of Investor         By: /s/ Thomas B. Akin   Name:
Thomas B. Akin   Title: Managing Member of General Partner         Investment
Amount:         $125,000

  

 

 

 

INVESTOR COUNTERPART SIGNATURE PAGE

TO THE SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  /s/ Thomas B. Akin   Name of Investor:  Thomas B. Akin       Investment
Amount:         $125,000

  

 

 

 

INVESTOR COUNTERPART SIGNATURE PAGE

TO THE SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

    PV Partners, L.P.   Name of Investor         By: /s/ Scott P. Peters   Name:
Scott P. Peters   Title: General Partner         Investment Amount:         
$300,000

  

 

 

 

INVESTOR COUNTERPART SIGNATURE PAGE

TO THE SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  /s/ Donald W.J. Munro   Name of Investor:  Donald W.J. Munro       Investment
Amount:         $50,000

  

 

 

 

INVESTOR COUNTERPART SIGNATURE PAGE

TO THE SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

    Bradley R. Kroenig Revocable Trust   Name of Investor         By: /s/
Bradley R. Kroenig   Name: Bradley R. Kroenig   Title: Trustee        
Investment Amount:         $15,000

  

 

 

 

SCHEDULE I

 

Schedule of Investors

 

   1.  2.   3.   4.   5.   6.   7.   8.  Name and Address  Date and Number of
Prior Warrants Being
Exercised  Number of
Shares Being
Purchased
Through Exercise
of Prior
Warrants   Number of
Shares Being
Purchased
(other than
Prior Warrant
Shares)   Total Number
of Shares Being
Purchased   Number of New
Warrants Being
Issued Through
Exercise of Prior
Warrants   Number of Warrants
Issued (other than
through Exercise of
Prior Warrants   Total Number of
Warrants
Issuable   Aggregate
Purchase
Price at Closing  Feehan Partners, LP
3 Harbor Drive, Suite 213
Sausalito, CA 94964           300,159    300,159         150,080    150,080  
$45,023.90  Francis J. Conway
217 Collingwood Avenue
Fairfield, CT 06825           666,667    666,667         333,333    333,333  
$100,000.00  PV Partners, LP
1550 Tiburon Blvd., Ste. G 613
Tiburon, CA 94920  11/05/2010 - 833,333
03/04/2011 - 543,478
08/08/2014 - 623,189   2,000,000         2,000,000    2,000,000       
 2,000,000   $300,000.00  Talkot Fund, L.P.
2400 Bridgeway, Suite 300
Sausalito, CA 94965  08/08/2014 - 625,000   625,000    208,333    833,333  
 625,000    104,167    729,167   $125,000.00  Thomas B. Akin
2400 Bridgeway, Suite 300
Sausalito, CA 94965  08/08/2014 - 625,000   625,000    208,333    833,333  
 625,000    104,167    729,167   $125,000.00  Donald W.J. Munro
42 Atwood Avenue
Sausalito, CA 94965           333,333    333,333         166,667    166,667  
$50,000.00  Bradley R. Kroenig Revocable Trust
657 Daniel Ct.
Wyckoff, NJ 07481  03/12/2014 - 100,000   100,000         100,000    100,000  
      100,000   $15,000.00                   5,066,825              4,208,413  
$760,023.90 

 



 

 

 

Exhibit A

 

Form of Warrant

 

[To be attached.]

 



 

 



 

BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND MAY THIS WARRANT AND THE SECURITIES REPRESENTED BY THIS WARRANT HAVE
NOT NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED
OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT, AND UPON DELIVERY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
THE PROPOSED TRANSFER IS EXEMPT FROM THE SECURITIES ACT OR THAT THE PROSPECTUS
DELIVERY REQUIREMENTS HAVE BEEN MET.

 

COMMON STOCK PURCHASE WARRANT

 

To purchase shares of common stock, $0.0001 par value, of

 

Rock Creek Pharmaceuticals, Inc.

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, __________________________________________ (the “Holder”) is entitled,
upon the terms and subject to the limitations on exercise and the conditions
hereinafter set forth, at any time on or after ____________________, 2015 (the
“Initial Exercise Date”) and on or prior to the close of business on
____________________, 2022 (the “Termination Date”) but not thereafter (the
“Exercise Period”), to subscribe for and purchase from Rock Creek
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), up to
________________ shares (the “Warrant Shares”) of common stock, par value
$0.0001 per share, of the Company (the “Common Stock”). The purchase price of
one share of Common Stock (the “Exercise Price”) under this Warrant shall be
$0.15, subject to adjustment hereunder. The Exercise Price and the number of
Warrant Shares for which the Warrant is exercisable shall be subject to
adjustment as provided herein. The term “Holder” shall refer to the Holder
identified above or any subsequent transferee of this Warrant. Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Securities Purchase and Registration Rights Agreement, dated _________________,
2015, between the Company and the Holder (the “Purchase Agreement”).

 

1.                            Authorization of Warrant Shares. The Company
represents and warrants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant, be duly authorized, validly
issued, fully paid and nonassessable.

 

2.                            Exercise of Warrant.

 

(a)            Except as provided in Section 3 herein, exercise of the purchase
rights represented by this Warrant may be made at any time or times on or after
the Initial Exercise Date and on or prior to the close of business on the
Termination Date by (i) surrendering this Warrant, with the Notice of Exercise
Form attached hereto completed and duly executed, to the offices of the Company
(or such other office or agency (including the transfer agent, if applicable) of
the Company as it may designate by notice in writing to the registered Holder at
the address of such Holder appearing on the books of the Company), and (ii) (A)
delivering to the Company payment of the Exercise Price of the shares thereby
purchased by wire transfer of immediately available funds or cashier’s check
drawn on a United States bank, or (B) if the provisions of Section 2(c) are
applicable, by notifying the Company that this Warrant is being exercised
pursuant to a Cashless Exercise (as defined in Section 2(c) below). The Holder
exercising his, her or its purchase rights in accordance with the preceding
sentence shall be entitled to receive a certificate for the number of Warrant
Shares so purchased, which certificate will bear a legend substantially similar
to the legend set forth on this Warrant. Certificates for shares purchased
hereunder shall be issued and delivered to the Holder within five (5) Trading
Days (as defined below) after the date on which this Warrant shall have been
exercised as aforesaid. This Warrant shall be deemed to have been exercised and
such certificate or certificates shall be deemed to have been issued, and the
Holder shall be deemed to no longer hold this Warrant with respect to such
shares and to have become a holder of record of such shares for all purposes, in
each case (i) if the exercise is not a Cashless Exercise, as of the date the
Warrant has been exercised by payment to the Company of the Exercise Price for
such shares and all taxes required to be paid by the Holder, if any, pursuant to
Section 4 prior to the issuance of such shares, have been paid, or (ii) if the
exercise is a Cashless Exercise, as of the date the Warrant has been exercised
with respect to such shares, the Company has been notified that the Warrant is
being exercised pursuant to a Cashless Exercise, and all taxes required to be
paid by the Holder, if any, pursuant to Section 4 prior to the issuance of such
shares, have been paid.

 

 

 

  

(b)            In the event that the Warrant is not exercised in full, the
number of Warrant Shares shall be reduced by the number of such Warrant Shares
for which this Warrant is exercised and/or surrendered, and the Company, if
requested by the Holder and at his, her or its expense, shall within ten (10)
Trading Days issue and deliver to the Holder a new Warrant of like tenor in the
name of the Holder or as the Holder (upon payment by the Holder of any
applicable transfer taxes) may request, reflecting such adjusted Warrant Shares.

 

(c)            Notwithstanding anything herein to the contrary, if the
Registration Statement (as defined in the Purchase Agreement) covering the
resale of the Warrant Shares that are the subject of a completed and executed
Notice of Exercise Form is not available for the resale of any or all Warrant
Shares (the “Unavailable Warrant Shares”), the Holder may, in his, her or its
sole discretion, exercise this Warrant in whole or in part and, in lieu of
making the cash payment otherwise contemplated to be made to the Company upon
such exercise in payment of the aggregate Exercise Price, elect instead to
receive upon such exercise the “Net Number” of shares of Common Stock determined
according to the following formula (a “Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

                                     D

 

For purposes of the foregoing formula:

 

A=the total number of shares with respect to which this Warrant is then being
exercised.

 

B=the arithmetic average of the VWAPs (as defined below) of the Common Stock for
the five (5) consecutive Trading Days (as defined below) ending on the date
immediately preceding the date of the Notice of Exercise Form.

 

C=the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

D=the Closing Sale Price (as defined below) of the Common Stock on the date of
the Notice of Exercise Form.

 

 

 

  

For purposes of Rule 144(d) promulgated under the Securities Act, as in effect
on the date hereof, it is intended that the Warrant Shares issued in a Cashless
Exercise shall be deemed to have been acquired by the Holder, and the holding
period for the Warrant Shares shall be deemed to have commenced, on the date
this Warrant was originally issued pursuant to the Purchase Agreement.

 

(d)                          Notwithstanding anything herein to the contrary,
this Warrant shall not be exercisable, and the Company shall not issue to the
Holder any shares of Common Stock underlying this Warrant, until such time when
such shares (including shares issuable upon exercise of the Warrants) proposed
to be issued, when aggregated with all other shares then owned beneficially (as
calculated pursuant to (i) Section 13(d) of the Securities Exchange Act of 1934
and Rule 13d-3 promulgated thereunder and (ii) the rules and regulations of the
NASDAQ Stock Market) by the Holder, would not result in the beneficial ownership
by the Holder of more than 9.99% of the then issued and outstanding shares of
Common Stock (the “Ownership Cap”), without the prior written consent of the
Holder. The Ownership Cap shall be appropriately adjusted for any stock
dividend, stock split, reverse stock split or similar transaction.

 

(e)                          For purposes of this Warrant, the following terms
shall have the following meanings:

 

(i)             “Closing Sale Price” means, for any security as of any date, the
last closing trade price for such security on the Principal Market (as defined
below), as reported by Bloomberg, or, if the Principal Market begins to operate
on an extended hours basis and does not designate the closing trade price, then
the last trade price of such security prior to 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last trade price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last trade price of such security in the over-the-counter market
on the electronic bulletin board for such security as reported by Bloomberg, or,
if no last trade price is reported for such security by Bloomberg, the average
of the bid prices, or the ask prices, respectively, of any market makers for
such security as reported in the OTC Link or “pink sheets” by OTC Markets Group
Inc. (formerly Pink OTC Markets Inc.). If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Holder. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination, reclassification or other similar transaction during
the applicable calculation period.

 

(ii)            “Trading Day” shall mean a day on which there is trading on the
Principal Market or such other market or exchange on which the Common Stock is
then principally traded.

 

(iii)           “Principal Market” means the Nasdaq Capital Market.

 

(iv)           “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the NASDAQ Stock Market (or,
if the NASDAQ Stock Market is not the principal trading market for such
security, then on the principal securities exchange or securities market on
which such security is then traded) during the period beginning at 9:30:01 a.m.,
New York time, and ending at 4:00:00 p.m., New York time, as reported by
Bloomberg through its “Volume at Price” function. If VWAP cannot be calculated
for such security on such date on any of the foregoing bases, the VWAP of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
in accordance with the procedures hereunder. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.

 

 

 

 

3.            No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Exercise Price.

 

4.            Charges, Taxes and Expenses. Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder; provided, however, that the Holder shall pay
any applicable transfer taxes.

 

5.            Closing of Books. The Company will not close its stockholder books
or records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

6.            Division and Combination.

 

(a)                                            This Warrant may be divided or
combined with other Warrants upon presentation hereof (and thereof, as
applicable) at the aforesaid office of the Company, together with a written
notice specifying the denominations in which new Warrants are to be issued,
signed by the Holder or his, her or its agent or attorney. The Company shall
execute and deliver a new Warrant or Warrants in exchange for the Warrant or
Warrants to be divided or combined in accordance with such notice.

 

(b)                                            The Company shall prepare, issue
and deliver at its own expense (other than transfer taxes) the new Warrant or
Warrants under this Section 6.

 

7.                         No Rights as Stockholder until Exercise. This Warrant
does not entitle the Holder to any voting rights or other rights as a
stockholder of the Company prior to the exercise hereof. Upon the surrender of
this Warrant and, if the exercise is not a Cashless Exercise, the payment of the
aggregate Exercise Price, the Warrant Shares so purchased shall be and be deemed
to be issued to such Holder as the record owner of such shares as of the close
of business on the later of the date of such surrender or payment, and this
Warrant shall no longer be issuable with respect to such Warrant Shares.

 

8.                         Loss, Theft, Destruction or Mutilation of Warrant.
The Company covenants that, upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Warrant
or any stock certificate relating to the Warrant Shares, and in the case of
loss, theft or destruction, of indemnity or security reasonably satisfactory to
it, and upon surrender and cancellation of such Warrant or stock certificate, if
mutilated, the Company will make and deliver a new Warrant or stock certificate
of like tenor and dated as of such cancellation, in lieu of such Warrant or
stock certificate.

 

9.                          Saturdays, Sundays, Holidays, etc. If the last or
appointed day for the taking of any action or the expiration of any right
required or granted herein shall be a Saturday, Sunday or legal holiday, then
such action may be taken or such right may be exercised on the next succeeding
day not a Saturday, Sunday or legal holiday.

 

10.                        Adjustments and Termination of Rights. The purchase
price per Warrant Share and the number of Warrant Shares purchasable hereunder
are subject to adjustment from time to time as follows:

 

 

 

  

(a)            Reclassification, Recapitalization, etc. If the Company at any
time shall, by reclassification of securities, recapitalization, automatic
conversion, or other similar event affecting the number or character of
outstanding shares of Common Stock, or otherwise, change any of the securities
as to which purchase rights under this Warrant exist into the same or a
different number of securities of any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change.

 

(b)            Split, Subdivision or Combination of Shares. If the Company at
any time while this Warrant remains outstanding and unexpired shall split,
subdivide or combine the securities as to which purchase rights under this
Warrant exist, the Exercise Price shall be proportionately decreased in the case
of a split or subdivision or proportionately increased in the case of a
combination.

 

(c)            Stock Dividends. If the Company at any time while this Warrant is
outstanding and unexpired shall pay a dividend with respect to Common Stock
payable in shares of Common Stock, or make any other distribution with respect
to Common Stock of shares of Common Stock, then the Exercise Price shall be
adjusted, from and after the date of determination of the shareholders entitled
to receive such dividend or distribution, to that price determined by
multiplying the Exercise Price in effect immediately prior to such date of
determination by a fraction (i) the numerator of which shall be the total number
of shares of Common Stock outstanding immediately prior to such dividend or
distribution, and (ii) the denominator of which shall be the total number of
shares of Common Stock outstanding immediately after such dividend or
distribution.

 

(d)            Adjustment of Number of Warrant Shares. Upon each adjustment in
the Exercise Price pursuant to Sections 10(b) or 10(c) hereof, the number of
Warrant Shares purchasable hereunder shall be adjusted to the product obtained
by multiplying the number of Warrant Shares purchasable immediately prior to
such adjustment in the Exercise Price by a fraction (i) the numerator of which
shall be the Exercise Price immediately prior to such adjustment, and (ii) the
denominator of which shall be the Exercise Price immediately after such
adjustment.

 

(e)            Other Action Affecting Shares. In case the Company shall take any
action to which the provisions hereof are not strictly applicable but are of the
type contemplated by the provisions of this Section 10, then the Company’s board
of directors shall in good faith determine and implement an appropriate
adjustment in the Exercise Price and the number of Warrant Shares (if
applicable) so as to protect the rights of the Holder.

 

11.                          Notice of Adjustments, Notices. If the Exercise
Price or number or type of securities issuable hereunder shall be adjusted
pursuant to Section 10 hereof, the Company shall issue and provide to the
Holder, as holder of this Warrant, a certificate signed by an officer of the
Company setting forth, in reasonable detail, the event requiring the adjustment,
the amount of the adjustment, the method by which such adjustment was calculated
and the Exercise Price and number of Warrant Shares purchasable hereunder after
giving effect to such adjustment.

 

12.                          Authorized Shares. The Company covenants that,
during the period the Warrant is outstanding, it will reserve from its
authorized and unissued Common Stock a sufficient number of shares to provide
for the issuance of the Warrant Shares upon the exercise of any purchase rights
under this Warrant. The Company will take all such reasonable action as may be
necessary to ensure that such Warrant Shares may be issued as provided herein
without violation of any applicable law or regulation.

 

 

 

  

Except as and to the extent waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of the Holder as set forth in
this Warrant against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any Warrant Shares
above the amount payable therefor upon such exercise immediately prior to such
increase in par value and (b) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of this Warrant.

 

13.                          Call Right. At any time and from time to time, the
Company shall have the right, upon 10 Trading Days’ prior written notice to the
Holder (a “Call Notice”), to call (require Holder to exercise) all or any
portion of this Warrant at the Exercise Price provided that (i) the Warrant
Shares are registered for resale pursuant to the Securities Act and have been
for at least the 10-Trading Day period preceding the Call Notice, (ii) the
Prospectus has not been suspended at any time during the 10-Trading Day period
preceding the Call Notice, (iii) the Common Stock is currently listed (and is
not suspended from trading) on the Principal Market as of the date the Call
Notice is delivered to the Holder through the effective date of such call, (iv)
the Company is not in default (or taken any action or failure to act which
through the passage of time would result in a default) under the Purchase
Agreement, (v) exercise of the Warrant under the Call Notice will not cause the
Holder to exceed the limitations set forth in Section 3(d) hereof, (vi) the VWAP
of the Common Stock on the Principal Market is equal to or greater than $0.36
(subject to adjustment to reflect forward or reverse stock splits, stock
dividends, recapitalizations and the like) (the “Threshold Price”) for at least
10 consecutive Trading Days, and (vii) the Call Notice is delivered within 3
Trading Days’ of the most recent day in the previous clause and that the Common
Stock reached the Threshold Price. At any time prior to the effective date of
such call, the Holder shall have the right to exercise this Warrant in
accordance with its terms.

 

14.                          Miscellaneous.

 

(a)            Jurisdiction. This Warrant shall constitute a contract under the
laws of the State of New York, without regard to its conflict of law, principles
or rules.

 

(b)            Restrictions. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant will have restrictions upon resale
imposed by state and federal securities laws and/or as set forth in the Purchase
Agreement.

 

(c)            Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of the Holder shall operate
as a waiver of such right or otherwise prejudice the Holder’s rights, powers or
remedies, provided, however, that all rights hereunder terminate on the
Termination Date. If the Company willfully and knowingly fails to comply with
any provision of this Warrant, which results in any material damages to the
Holder, the Company shall pay to the Holder such amounts as shall be sufficient
to cover any costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by the
Holder in collecting any amounts due pursuant hereto or in otherwise enforcing
any of his, her or its rights, powers or remedies hereunder.

 

 

 

  

(d)            Notices. All notices, requests, consents and other communications
provided for herein shall be in writing and shall be effective upon delivery in
person or five business days after being mailed by certified or registered mail,
return receipt requested, postage pre-paid, addressed as follows:

 

(i)If to the Holder:

 

____________________________

____________________________

____________________________

Attn:________________________

Phone: ______________________

 

or to the address of the Holder as shown on the books of the Company; or

 

(ii)If to the Company:

 

Rock Creek Pharmaceuticals, Inc.

2040 Whitfield Avenue, Suite 300

Sarasota, Florida 34243

Telephone: (844) 727-0727

Attention: Chief Financial Officer

 

with a copy to:

 

Foley & Lardner LLP

Attn: Curt P. Creely, Esq.

100 N. Tampa Street, Suite 2700

Tampa, Florida 33602

Telephone: (813) 225-4122

 

or at such other address as the Holder or the Company, as applicable, may
hereafter provide to the other in accordance with the provisions of this
paragraph.

 

(e)            Limitation of Liability. No provision hereof, in the absence of
any affirmative action by the Holder to exercise this Warrant or purchase
Warrant Shares, and no enumeration herein of the rights or privileges of the
Holder, shall give rise to any liability of the Holder for the purchase price of
any Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

(f)            Successors and Assigns; No Assignment. This Warrant and the
rights and obligations evidenced hereby shall inure to the benefit of and be
binding upon the successors of the Company, provided that neither the Company
(except in connection with a sale of the Company or substantially all of the
assets of the Company or a merger involving the Company) nor the Holder may
assign this Warrant without the prior written consent of the other party.

 

(g)            Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

 

 

  

(h)            Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

(i)            Headings. The headings used in this Warrant are for convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.

 

[Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated: _____________, 2015

 

  ROCK CREEK PHARMACEUTICALS, INC.         By:       Name: Michael J. Mullan    
Title: Chairman and Chief Executive Officer

  

 

 

 

NOTICE OF EXERCISE

 

To:Rock Creek Pharmaceuticals, Inc.

 

(1)          The undersigned hereby elects to purchase ______________ Warrant
Shares of Rock Creek Pharmaceuticals, Inc. pursuant to the terms of the attached
Warrant. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the attached Warrant.

 

(2)          The undersigned intends that payment of the Exercise Price shall be
made as:

 

£a “Cash Exercise” with respect to ______________ Warrant Shares; and/or

£a “Cashless Exercise” pursuant to Section 2(c) of the Warrant with respect to
______________ Warrant Shares (only if permitted pursuant to Section 2(c)).

 

(3)          In the event that the undersigned has elected a Cash Exercise with
respect to some or all of the Warrant Shares to be issued pursuant hereto, the
undersigned tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any. Payment shall take the form of
lawful money of the United States.

 

(4)          Please issue a certificate or certificates representing said
Warrant Shares in the name of the undersigned. The Warrant Shares shall be
delivered to the following:

 

_______________________________

_______________________________

_______________________________

 

(5)          Accredited Investor/Qualified Institutional Buyer. The undersigned
is an “accredited investor” as defined in Regulation D under the Securities Act
of 1933, as amended.

 

  PURCHASER         By:       Name:     Title:   Dated:  

 

  



 

